DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/18/2019. The applicant submits one Information Disclosure Statement dated 09/18/2019. The applicant does not claim Domestic priority. The applicant does claim Foreign priority to a German application filed on 09/18/2018.

Claim Objections
Claims 1 is objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process of evaluation and observation without significantly more. The claims fail the first prong of the 2019 guidance of subject matter eligibility. The claims fail to produce an a specific tangible output as a product of the evaluation and observation. Claims 7 and 17 claim transmission of information but do not specify what the information is specifically. The claims refer to recommendation signal and/or information to a display but is not specific. The claims recite a utility vehicle monitoring system. This judicial exception is not integrated into a practical application because the claims do not identify a specific tangible output or specific structure to collect the data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are not specific as to what the system constitutes. If the system is directed to a known fault within the system, then claims do not identify with specificity what is observed and what is performing the observation. Meaning, there are several different system defined in the specification that the invention may be directed towards stated in pages 2 and 3 and all the those system have different triggering factors that may be faulty. The claims are so broad as to cover all of them but do not define what the triggering event is. Furthermore, the claims do not identify a specific tangible real world output. Thus the invention does not produce anything other than perform an evaluation and observation of how the system is performing, which fails prong 2 and is an abstract idea and not eligible for patent protection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claim the feature of a dynamic vehicle characteristic. The feature does not have any scope as the claims do not identify a specific structure that identifies exactly what constitutes the feature. Therefore, the feature is indefinite and unknown.
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claim the feature of an action recommendation signal. The feature does not have any scope as the claims do not identify what the recommendation is directed toward performing a specific operation. Therefore, the feature is indefinite and unknown.
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims claim the feature of recognizing patterns. The feature does not have any scope as the claims do not identify what the patterns are or how they are recognized. Therefore, the feature is indefinite and unknown.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12, 14, 15, 18, 19, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lesesky US 2005/0016787.
As per claim 1, A utility vehicle monitoring system, comprising: 
a utility vehicle subsystem; and 
a central system; (Lesesky paragraph 0013 discloses, “Still further, many of today's vehicles are equipped with sophisticated computer systems.  These computer systems typically include a central computer that receives data from sensors located throughout the vehicle.  The sensors record data information concerning systems of the vehicle, and the central computer system uses this information to control the operation of the vehicle, store the data for historical purposes, and/or analyze the data for diagnostic purposes.”)
wherein the utility vehicle subsystem is configured to be arranged proximate a part of a utility vehicle; (Lesesky paragraph 0013 discloses, “For example, many vehicles include central computer systems that receive data from sensors such as throttle sensors, oxygen sensors, and fuel flow sensors to regulate the engine.”)
wherein the central system comprises a processing unit and an information transmission unit; (Lesesly paragraph 0029 discloses, “The apparatus of this embodiment includes a 
wherein the central system is positioned independently of the utility vehicle; (Lesesky paragraph 0127 discloses, “Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.”)
wherein the utility vehicle subsystem comprises a transmitter unit, a receiver unit, a processing system and a sensor system; (Lesesky paragraph 0072 discloses, “The signal is preferably emitted through a transmitter having a header, vehicle identification data, and a check sum or verifier.  Identity determining means 120 is positioned external to the vehicle 5.  Identity determining means 120, here shown as including a receiver 122 and a console 124, determines an identity of the vehicle from the data of the optical identification signal 115 as understood by those skilled in the art.”)
wherein the sensor system is configured to record at least one dynamic vehicle characteristic value, and transmit the at least one dynamic vehicle characteristic value to the processing system; (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information 
wherein the transmitter unit and the receiver unit are configured to transmit the at least one dynamic vehicle characteristic value from the processing system to the central system. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)
As per claim 2, The utility vehicle monitoring system as claimed in claim 1, wherein the at least one dynamic vehicle characteristic value includes a multiplicity of dynamic vehicle characteristic values. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)
As per claim 3, The utility vehicle monitoring system as claimed in claim 2, wherein the processing system is configured to code the data transmitted to the transmitter unit and/or decode the data received from the receiver unit. ( Lesesky paragraph 0084 discloses, “FIG. 8 illustrates in greater detail identity determining means 120 for determining an identity of a tractor/trailer from an optical identification signal such as produced by the optical wavelength carrier communicating means 110 of FIGS. 2-7.  Identity determining means 120 may include optical receiving means 230 for receiving the optical identification signal 115 produced by optical signal converting means 250 decodes an identity 125 of the vehicle 5 from the converted identification signal 245 wavelength communicating means 110 and uses existing power connections.”)
As per claim 4, The utility vehicle monitoring system as claimed in claim 3, wherein the processing system is configured to store static vehicle characteristic values, and wherein the utility vehicle subsystem is configured to transmit and/or transfer the static vehicle characteristic values to the central system following the reception of a request. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)
As per claim 5, The utility vehicle monitoring system as claimed in claim 4, wherein the sensor system has a multiplicity of sensors, and wherein the sensors are each configured to 
As per claim 12, The utility vehicle monitoring system as claimed in claim 11, wherein the utility vehicle monitoring system comprises a utility vehicle trailer monitoring system. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)
As per claim 14, The utility vehicle monitoring system as claimed in claim 1, wherein the processing system is configured to store static vehicle characteristic values, and wherein the utility vehicle subsystem is configured to transmit and/or transfer the static vehicle characteristic values to the central system following the reception of a request. (Lesesky paragraph 0127 
As per claim 15, The utility vehicle monitoring system as claimed in claim 1, wherein the sensor system has a multiplicity of sensors, and wherein the sensors are each configured to record the at least one dynamic vehicle characteristic value. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)
As per claim 18, The utility vehicle monitoring system as claimed in claim 1, wherein the utility vehicle subsystem and/or the central system has a software interface and/or a hardware interface.(Lesesky paragraph 0077 discloses, “Those skilled in the art will also understand that 
As per claim 19, The utility vehicle monitoring system as claimed in claim 1, wherein the utility vehicle subsystem has a sensor interface for further sensor systems and/or sensors. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)
As per claim 22, The utility vehicle monitoring system as claimed in claim 1, wherein the utility vehicle monitoring system comprises a utility vehicle trailer monitoring system. (Lesesky paragraph 0127 discloses, “Specifically, FIG. 22, illustrates a tractor-trailer combination vehicle 20, including a trailer 22 and a tractor 24 for pulling the trailer.  Importantly, the vehicle includes a data bus 26 that is routed through the tractor and trailer for transmitting data between a central computer system 28 and various sub-systems 30 As known to those skilled in the art, the various sub-systems provide a variety of information relating to the vehicle and its cargo.  For instance, a vehicle may include subsystems that provide information such as the identification of the vehicle, individual tire pressures, milage, cargo, information, anti-lock brake status, engine status, engine diagnostics, etc.”)

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661